Motion
Granted; Appeal Dismissed and Memorandum Opinion filed August 16, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00466-CV
____________
 
HUNTON SPECIALTY PRODUCTS, Appellant
 
V.
 
CHRISTOPHER YOUNG and S&S HVAC EQUIPMENT, L.L.C.,
Appellees
 

 
On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 2011-28598
 

 
M E M O R
A N D U M   O P I N I O N
This is
an interlocutory appeal from a temporary injunction signed May 23, 201A.  On July
25, 2011, appellant filed an unopposed motion to dismiss the appeal as moot
because the trial court has vacated the order that is the subject of the appeal. 
See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Brown, and
Christopher.